Exhibit 10.1

 

July 1, 2015

 

Gordon DuGan

521 Fifth Avenue, 30th Floor

New York, NY 10175

 

Dear Mr. DuGan:

 

Reference is made herein to the Agreement and Plan of Merger, by and among
Gramercy Property Trust Inc. (the “Company”), Columbus Merger Sub, LLC and
Chambers Street Properties (“Chambers Street”), dated as of the date hereof (the
“Merger Agreement”), pursuant to which the Company will merge with and into a
wholly owned subsidiary of Chambers Street (the “Merger”).

 

You hereby agree that the transactions contemplated by the Merger Agreement will
not constitute a “Change-in-Control” for purposes of the 2012 Long-Term
Outperformance Plan Award Agreement between you, the Company, and GPT Property
Trust LP (the “Partnership”), dated as of July 1, 2012 (the “LTIP Agreement”),
and waive any right to have such transactions treated as a “Change-in-Control”
for purposes of such agreement.  You acknowledge that such waiver is made
knowingly and voluntarily, and in consideration of your continued employment and
such other benefits as may accrue to you and/or the Company in connection with
the contemplated transactions.  The waiver set forth in this paragraph applies
only to the LTIP Agreement, and the Company acknowledges that consummation of
the transactions contemplated by the Merger Agreement will be a change in
control (or similar term) for purposes of all other Company Benefit Plans (as
defined in the Merger Agreement), including your Employment Agreement (as
defined below).

 

You further acknowledge that it is anticipated that, following the Merger, you
will continue to hold LTIP Units (as defined in the Merger Agreement) with terms
and conditions equivalent in all material respects to the current terms and
conditions of your LTIP Units, except that references to shares of common stock
of the Company in the Fourth Amended and Restated Agreement of Limited
Partnership of GPT Property Trust LP (the “LP Agreement”) will effectively refer
instead to the number of Chambers Street common shares issuable in respect of
each Company common share in the Merger (and the performance targets under the
LTIP Agreement will be adjusted to reflect the Exchange Ratio (as defined in the
Merger Agreement)), and you hereby agree to such adjustments to the LP
Agreement, and to execute any documents necessary to effectuate such
adjustments, as may be necessary or appropriate to effectuate the foregoing and
such other adjustments as may be proposed by the Company which do not materially
and adversely modify the rights, powers and privileges of the LTIP Units.

 

You and the Company agree that the Employment and Noncompetition Agreement
between you and the Company, dated as of June 7, 2012, as amended (the
“Employment Agreement”) is hereby amended to provide that in the event that your
employment is terminated during the 18-month period immediately following the
Effective Time (as defined in the Merger Agreement) under circumstances
entitling you to severance under Section 7(a) of the Employment Agreement,
(x) the reference to “two (2)” in the first sentence of the second
Section 7(a)(ii) of the Employment Agreement shall be deemed to refer to “three
(3),” and (y) the

 

--------------------------------------------------------------------------------


 

reference to “the highest annual cash bonus paid to Executive during the three
fiscal years prior to the Termination Date” in such sentence shall instead refer
to “the most recent annual cash bonus paid to Executive prior to the Termination
Date.”

 

This letter is limited to the transactions contemplated by the Merger Agreement
and will not apply to any other transaction.

 

Please sign below to indicate your agreement to the terms set forth herein.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

The Company

 

 

 

/s/ Edward Matey

 

 

Name: Edward Matey

 

 

 

Acknowledged and Agreed:  

Acknowledged and Agreed: 

 

 

Executive

The Partnership

 

 

 

 

/s/ Gordon DuGan

 

/s/ Edward Matey

Name: Gordon DuGan

Name: Edward Matey

 

--------------------------------------------------------------------------------